In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 14-3797
RODNEY CLEMONS,
                                                Petitioner-Appellant,

                                 v.

RANDY PFISTER, Warden,
                                               Respondent-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
         No. 12-cv-860 — Sharon Johnson Coleman, Judge.
                     ____________________

   ARGUED JANUARY 11, 2016 — DECIDED JANUARY 9, 2017
                     ____________________

   Before EASTERBROOK, WILLIAMS, and SYKES, Circuit Judges.
    SYKES, Circuit Judge. In 2005 an Illinois jury convicted
Rodney Clemons of murdering Doris Smith, his former girl-
friend and mother of his infant son. After an unsuccessful
appeal and postconviction proceedings in state court,
Clemons sought federal habeas review under 28 U.S.C.
§ 2254. He raised several claims, but only one is relevant
here. Clemons argues that his trial attorney was constitu-
tionally ineffective in violation of the rule of Strickland v.
2                                                     No. 14-3797

Washington, 466 U.S. 668 (1984), for failing to call an alibi
witness. The Illinois Appellate Court declined to consider
this claim because Clemons raised it only in a pro se reply
brief, which the court refused to accept because he was rep-
resented by counsel. The district judge concluded that the
claim was procedurally defaulted. But she also addressed
the merits of the Strickland claim and denied it.
   We affirm on the first ground. Procedural default pre-
cludes federal merits review of Clemons’s Strickland claim.
                         I. Background
    Doris Smith was shot and killed near her Chicago home
in the early morning hours of August 26, 2011. Her attacker
chased her down an alley and onto the street, firing shots as
she fled begging for her life and screaming for help. Two
shots hit their mark. Smith died of gunshot wounds to the
hip and upper back.
    Rodney Clemons was Smith’s on-again/off-again boy-
friend and the father of her infant son. Several eyewitnesses
identified him as the shooter, and Chicago police arrested
him later that day. After lineups and some additional inves-
tigation, Cook County prosecutors charged Clemons with
Smith’s murder and a related count of using a firearm to
commit that crime. A jury convicted him as charged, and the
trial judge sentenced him to 45 years in prison.
    After an unsuccessful direct appeal, Clemons filed a pro
se postconviction petition in the trial court. He raised several
claims, including an argument that his trial counsel was con-
stitutionally ineffective in violation of Strickland for failing to
call Andre Smith as an alibi witness. Clemons submitted an
affidavit from Smith, his friend and would-be alibi witness,
No. 14-3797                                                            3

together with his postconviction petition. 1 But the affidavit
was difficult to read and ended abruptly in the middle of the
page as if a piece of paper covered the bottom half of the
page while it was being photocopied.
    The trial judge rejected Clemons’s various claims for re-
lief. Regarding the Strickland claim about the omitted alibi
witness, the judge held that Clemons had failed to make the
required factual showing because he did not submit appro-
priate affidavits from potential witnesses and “failed to ex-
plain the significance of their testimony.”
     Clemons moved for reconsideration, reiterating his claim
about the overlooked alibi witness. This time he attached a
clearly legible version of Smith’s affidavit. The judge con-
strued this filing as an improper successive petition for post-
conviction relief and denied it. An exception exists under
Illinois law if the prisoner can demonstrate cause for his
failure to bring the claim in his first petition and resulting
prejudice. Clemons demonstrated neither, so the exception
did not apply.
    Clemons was represented by counsel on his appeal from
the denial of his postconviction petition. His attorney briefed
a single claim regarding an evidentiary error. Clemons filed
a pro se motion to supplement his counsel’s brief; the motion
sought to add, among other things, the Strickland claim re-
garding trial counsel’s failure to call Smith as an alibi wit-
ness. Clemons also moved for leave to file a pro se reply


1 Andre Smith is apparently unrelated to Doris Smith. In his affidavit he
stated that he was with Clemons during the time period of the murder,
though he acknowledged that Clemons left his company for “a few
minutes” in this period.
4                                                   No. 14-3797

brief raising that claim, tendering a proposed pro se brief
with the motion. The court issued an order saying it would
take the pro se motions with the merits of the appeal.
     In due course the court issued a reasoned merits order
addressing only the arguments raised in Clemons’s coun-
seled briefs and affirming the denial of postconviction relief.
No mention was made of Clemons’s motions. Before the fi-
nal mandate issued, the court issued a confusing order say-
ing that Clemons’s motion to file a pro se supplemental brief
was denied but his motion for leave to file a pro se reply
brief “is allowed.” The court later issued a clarifying order
explaining that the motion to file a pro se reply brief was de-
nied, not “allowed” as the earlier order had stated. This or-
der clearly explained that the court had considered only
Clemons’s counseled briefs in rendering its opinion. The
Illinois Supreme Court denied leave to appeal.
    The case then moved to federal court. Clemons’s petition
for habeas review under § 2254 raised several issues, includ-
ing the Strickland claim regarding his trial counsel’s failure to
call Smith, the alibi witness. The district judge held that
Clemons had procedurally defaulted this claim by failing to
submit appropriate affidavits in support of it with his state
postconviction petition. The judge also held, however, that
the claim “would … fail on the merits because Clemons can-
not meet either of the Strickland requirements.” The judge
rejected all other grounds for relief and denied the petition
in its entirety.
    We granted a certificate of appealability limited to the
Strickland claim regarding the omitted alibi witness.
No. 14-3797                                                    5

                        II. Discussion
    We review a ruling on procedural default de novo.
Thomas v. Williams, 822 F.3d 378, 384 (7th Cir. 2016). Proce-
dural default can occur in several ways, “but two are para-
digmatic.” Richardson v. Lemke, 745 F.3d 258, 268 (7th Cir.
2014). A state prisoner can procedurally default a federal
claim if he fails to “fairly present” it “throughout at least one
complete round of state-court review, whether on direct ap-
peal of his conviction or in post-conviction proceedings.” Id.
Procedural default can also occur if the state court rejects a
federal claim based on a state procedural rule “that is both
independent of the federal question and adequate to support
the judgment.” Id. (quotation marks omitted); see also
Thomas, 822 F.3d at 384.
     This case involves the second form of procedural default.
The state trial and appellate courts relied on two distinct and
different procedural grounds in declining to reach the merits
of Clemons’s alibi-witness claim. The trial judge said that
Clemons had failed to comply with the procedural rule re-
quiring the submission of supporting affidavits with his pe-
tition for postconviction relief. The appellate court, on the
other hand, refused to address the claim because it was
raised only in Clemons’s pro se reply brief, which the court
declined to accept because he was represented by counsel.
    The district judge held that the trial court’s reliance on
the Illinois affidavit rule was an independent and adequate
state ground sufficient to support a finding of procedural
default. The record is hazy on this point. Clemons in fact did
submit an affidavit from Smith with his postconviction peti-
tion. True, it was difficult to read and incomplete (apparent-
ly owing to a photocopying error), but Clemons cured that
6                                                  No. 14-3797

defect by submitting a complete and legible copy of the affi-
davit with his motion for reconsideration.
    We don’t need to sort this out here. Illinois doesn’t rely
on the trial judge’s application of the affidavit rule. Instead,
it focuses exclusively on the state appellate court’s enforce-
ment of its rule against hybrid representation. In other
words, Illinois locates the procedural default in the appellate
court’s discretionary refusal to consider the alibi-witness
claim because it was mentioned only in Clemons’s pro se re-
ply brief, which the court declined to accept because he was
represented by counsel.
    The Supreme Court has explained that a state substan-
tive or procedural rule—including a discretionary procedur-
al rule like this one—“can serve as an adequate ground to
bar federal habeas review.” Walker v. Martin, 562 U.S. 307,
316 (2011) (quoting Beard v. Kindler, 558 U.S. 53, 60 (2009)).
For a state-law ground to be “adequate,” it must be “firmly
established and regularly followed.” Id. at 316 (quoting
Kindler, 558 U.S. at 60). And it must not have been applied in
a manner that “impose[s] novel and unforeseeable require-
ments without fair or substantial support in prior state law”
or “discriminate[s] against claims of federal rights.” Id. at
320–21 (quotation marks omitted).
    Clemons argues that the Illinois rule disfavoring hybrid
representation discriminates against claims of federal rights.
He doesn’t suggest that the rule itself is discriminatory; ra-
ther, he simply notes that the application of the rule in his
case made it more difficult for him to present his federal
claims to the state court for adjudication. But that happens
any time a state court relies on a procedural rule to reject a
federal claim. A state procedural rule discriminates against
No. 14-3797                                                    7

federal rights—and is thus “inadequate”—only if the prison-
er can show a “purpose or pattern to evade constitutional
guarantees.” Kindler, 558 U.S. at 65 (Kennedy, J., concurring),
quoted approvingly in Walker, 562 U.S. at 321. Clemons has not
made this showing here.
    Clemons also argues that the state appellate court ap-
plied the rule against hybrid representation in a novel and
unforeseeable way that was sufficiently “freakish” to render
it inadequate to justify a finding of procedural default.
Walker, 562 U.S. at 320 (quoting Prihoda v. McCaughtry,
910 F.2d 1379, 1383 (7th Cir. 1990)). This argument centers on
the appellate court’s decision to take the pro se motions with
the merits of the appeal. Clemons had a difficult choice: He
could stick with his counseled briefs, which didn’t mention
the alibi-witness claim, or fire his attorney and submit his
pro se brief, which raised the alibi-witness claim. The choice
was made all the more difficult, Clemons says, because the
court deferred ruling on his pro se motions and instead took
them with the merits of the case. By the time the court ruled,
it was too late to fire his counsel and represent himself.
    But it’s not at all uncommon for an appellate court to fold
a motion into the final merits disposition. In Illinois, as else-
where, appellate courts regularly take motions with the mer-
its. See, e.g., People v. Guest, 503 N.E.2d 255, 274 (Ill. 1986)
(taking a motion to supplement the record under advise-
ment); People v. Pierce, 325 N.E.2d 758, 766 n.2 (Ill. App. Ct.
1975) (taking a motion to strike a portion of the reply brief
under advisement). Clemons was surely aware of the di-
lemma he faced: He could dispense with his counseled briefs
and represent himself to ensure that his preferred arguments
were raised, or he could roll the dice and hope that the court
8                                                No. 14-3797

would make an exception to the rule against hybrid repre-
sentation and accept his pro se supplemental brief. There
was nothing unusual or unfair about putting him to this
choice.
   In the end, the state appellate court applied its general
rule that hybrid representation is disfavored and declined to
accept Clemons’s pro se brief because he was represented by
counsel. That was an independent and adequate state
ground of decision and precludes federal habeas review of
Clemons’s Strickland claim.
                                                 AFFIRMED.